DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is not clearly understood because “the rear, middle framing section”, “the length”, “the vertical support columns”, “structural web rod beam support trusses”, “the forward lower main frame rails” lack clear antecedent basis.
	Claim 2 is not clearly understood because “the said structure rear, middle and front integrated triangle and trapezoid structural web rod and box truss” lacks a clear antecedent basis.
	Claim 3 is not clearly understood because “the said structure rear, middle and front integrated triangle and trapezoid structural web rod and box truss” lacks a clear antecedent basis.
	Claim 4 is not clearly understood because “the said structure” lacks a clear antecedent basis.
	Claim 6 is not clearly understood because “the said structure taller basement area vertical framing” is unclear and lacks a clear antecedent basis.  Further, “the largest” and “the best fulcrum” lack clear antecedent basis.  
	Claim 7 is not clearly understood because “the said structure sectioned off lower basement area, middle and front” is unclear and lacks a clear antecedent basis.
	Claim 8 is not clearly understood because “the said structure sectioned off lower basement areas, middle and front” is unclear and lacks a clear antecedent basis.
	Claim 9 is not clearly understood because “the said structure rear, middle and forward” lacks a clear antecedent basis.
	Claim 10 is not clearly understood because “the said structure” lacks a clear antecedent basis.
	Claim 11 is not clearly understood because “the said structure” and “the upper main frame” lacks a clear antecedent basis.  
	Claim 12 is not clearly understood because ‘the said structures” lacks a clear antecedent basis.
	Claim 13 is not clearly understood because “the said structure main frame rails” lacks a clear antecedent basis.
	Claim 14 is not clearly understood because “the said structure main frame rails” lacks a clear antecedent basis.
Claim 15 is not clearly understood because “the said structure main frame rails” lacks a clear antecedent basis.
Claim 16 is not clearly understood because “the said structure rear main frame tail section” lacks a clear antecedent basis.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter, as best understood, the combination of the varying distance between the longitudinally placed lower rectangular main frame rails and the outriggers for the saddle boxes along the front, middle, and rear of the chassis, which is not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/           Primary Examiner, Art Unit 3612                                                                                                                                                                                             	August 1, 2022